Citation Nr: 1507873	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-00 279A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability evaluation for the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Army from May 1959 to May 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in April 2010, and May 2010.

In its April 2010 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable (zero percent) disability evaluation.  The appellant appealed the initial rating that was assigned to the left ear hearing loss after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes records for the entire time period in question, from the original grant of service connection to the present for the increased rating claim.

The current record before the Board consists of a paper claims file and electronic files located in Virtual VA and in the Veterans Benefits Management System (VBMS).  

In October 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the evidence of record.

The issue of entitlement to a compensable initial rating for the right ear hearing loss is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed right ear hearing loss had its onset in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the evidence is in equipoise and warrants service connection for right ear hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he currently suffers from right ear hearing loss due to in-service noise exposure while performing his duties as a heavy weapons infantryman.  In fact, he is already service-connected for tinnitus and for hearing loss in the left ear based on acoustic trauma and he contends that the right ear was adversely affected by the same acoustic trauma that caused the service-connected tinnitus and the service-connected left ear hearing loss.  The appellant provided similar testimony at his October 2014 Board videoconference hearing.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant's DD-214 and his written statements and testimony amply document his duties working with heavy weapons.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  During the January 2010 VA audiometric examination, the appellant described first noticing hearing loss in 1960, when two 106 millimeter recoilless rifles were fired at the same time on either side of him.  However, the appellant's service entrance examination in May 1959 only provided a spoken voice/whispered voice test, and no other hearing testing was administered following the appellant's start of active duty service in May 1959.  The Board does not consider the findings of that whispered/spoken voice testing to be probative in this case because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."). 

The appellant underwent a service separation examination in April 1962, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization  (ISO)-American National Standards Institute (ANSI).  Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  In order to facilitate data comparison, the ASA standards below have been converted to ISO-ANSI standards.  The results of the appellant's April 1962 audiometric testing puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
N/A
20
LEFT
20
15
25
N/A
35

In addition, the right ear puretone threshold at 250 Hertz was 25 decibels and the puretone threshold was 35 decibels at 8000 Hertz.

Post-service, the appellant was employed between 1970 and 1994 at an entity where his hearing was tested annually.  An audiometric test conducted in June 1970 revealed the following puretone threshold results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0
5
70
LEFT
-5
5
15
15
70

The appellant was afforded a VA audiometric examination in January 2010; the examiner reviewed the appellant's claims file and medical records, noted that no audiometry was performed on entrance and characterized the whispered voice test as not valid and not a scientific means of testing hearing acuity.  The appellant reported that he had first noticed his hearing loss in 1960.  The puretone threshold results from the January 2010 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
60
80
LEFT
30
50
65
90
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

In a May 2010 addendum to the report of the January 2010 VA audiometric testing, the VA audiologist opined that, because the right ear showed normal hearing at separation, it was less likely than not that the current right ear hearing loss was related to service.  In November 2011, another VA audiologist opined that, as the right ear showed normal hearing at separation and the first evidence of hearing loss in the right ear was not until 1970, it was less likely than not that the current right ear hearing loss was related to service.

However, as previously noted, the Court has held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the appellant's separation examination showed levels higher than 20 decibels at 250, 500, 2000, and 8000 Hertz.  According to VA Training Letter 10-02, clinically normal hearing means the pure tone thresholds between frequencies of 250 and 8000 Hz are 0 to 25 decibels.  See p. 16.  Thus, the appellant exhibited abnormal hearing in his right ear at the time of separation.  In addition, the appellant experienced acoustic trauma in service and his pattern of right ear hearing loss over the years is similar to the pattern of hearing loss in the service-connected left ear.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The appellant's Army service records indicate that he was a heavy weapons infantryman.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, infantryman is an Army MOS that is "highly probable" for exposure to hazardous noise.)  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as credible.  In addition, the appellant has stated that he noticed hearing loss while he was in service and he demonstrated abnormal hearing in his right ear in service on the April 1962 audiogram.

The negative evidence of record consists of the negative VA audiology opinions rendered in May 2010 and December 2011.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Here, the May 2010 opinion was rendered without the benefit of a review of the appellant's audiogram reports from 1970 to 1994, and neither audiologist adequately addressed the accounts of the appellant about the hearing problems he had during service.  In addition, neither audiologist discussed whether there was any relationship between the appellant's service-connected tinnitus and his right ear hearing loss.  The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  Furthermore, each audiologist erroneously stated that no right ear hearing loss was demonstrated in service.  Thus, these VA opinions are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder). 

Since no other explanation other than acoustic trauma has been specifically advanced to account for the appellant's current right ear hearing deficit and since right ear hearing loss was shown to exist in service, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for right ear hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed right ear hearing loss initially occurred in service or after service.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's right ear hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and the issue of entitlement to an increased (compensable) evaluation for hearing loss is REMANDED for action as described below.

Because the grant of service connection for right ear hearing loss afforded the appellant in the decision above may result in a change in the appellant's hearing loss disability evaluation, the Board finds that the appellant's left ear hearing loss initial evaluation claim is inextricably intertwined with the assignment of an initial evaluation for right ear hearing loss.  In other words, VA has yet to evaluate bilateral hearing loss - the appellant having just been granted entitlement to service connection for hearing loss of the right ear.  Therefore, a decision on the left ear hearing loss increased rating claim will be deferred pending readjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, review of the evidence of record reveals that the appellant was last afforded a VA audiometric examination in May 2010 - almost five years ago.  The appellant has cited to a private audiogram from August 2011 that he contends demonstrates more severe hearing loss than shown by the May 2010 VA audiometric examination.  In the July 2014 VA Form 646, the appellant's representative requested a current audiometric examination.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following development: 

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent is completed.  

2.  Obtain all of the appellant's outstanding pertinent VA medical treatment records, including copies of all audiogram results, and associate them with the claims file.  Obtain all pertinent private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an audiometric examination to determine the current severity of his bilateral hearing loss, to include consideration of the effect of the appellant's service-connected hearing impairment on his occupational functioning and daily activities.  The entire claims file (i.e., the paper claims file and the electronic file) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to the electronic file, any relevant treatment records contained in the electronic file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

5.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.  

6.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of entitlement to an increased (compensable) initial disability evaluation for bilateral hearing loss.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and pertinent regulations, to include 38 C.F.R. § 3.321, 4.85, 4.86; Martinak v. Nicholson, 21 Vet. App. 447 (2007); and Hart v. Mansfield, 21 Vet. App. 505 (2007).

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


